Case 3:21-cv-00342-TJC-JRK Document 18 Filed 08/10/21 Page 1 of 2 PageID 228




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

   TONY ROSSIN, ERIC CHANDLER,
   TERRENCE JOSEPH, and HAKIM
   ABDULLAH, in their individual
   capacity,

                 Plaintiffs,

   v.                                                      Case No. 3:21-cv-342-TJC-JRK

   SGT. L. CLINCH, Badge No: 7099,
   in her individual capacity as a
   Jacksonville Police Officer,

                 Defendant.


                                           ORDER

          This cause is before the Court on Plaintiffs’ Memorandum of Law to

   Support Request to the Clerk for Default Judgment Auth: Fed. R. C. P. 55(b)(1)

   (Doc. No. 15; “Motion”), filed June 16, 2021. In the Motion, Plaintiffs seek the

   entry of a default judgment in the sum of $954,109,590.00 for “Defendant[’s] . . .

   failure to file an answer in 21 days pursuant to” Rule 8, Federal Rules of Civil

   Procedure (“Rule(s)”). Motion at Exhibit 1 (Doc. No. 15-1).1 Upon review of the

   Motion, the file, and the applicable law, the Motion is due to be denied for the

   reasons set forth herein.


          1      As the Motion and attached Exhibit do not contain numbered pages, citations
   to them are in accordance with the pagination assigned by the Court’s electronic filing system
   (CM/ECF).
Case 3:21-cv-00342-TJC-JRK Document 18 Filed 08/10/21 Page 2 of 2 PageID 229




          Rule 55 provides the requirements for entry of a default judgment. See

   Fed. R. Civ. P. 55(b). A default judgment may be entered “against a defendant

   who never appears or answers a complaint, for in such circumstances the case

   never has been placed at issue.” Solaroll Shade & Shutter Corp. v. Bio-Energy

   Sys., 803 F.2d 1130, 1134 (11th Cir. 1986). Here, the entry of a default judgment

   is not appropriate because Defendant is not in default. See Fed. R. Civ. P. 55.

   Defendant has appeared in this case and currently has a timely pending motion

   to dismiss. See Defendant Sgt. L. Clinch’s Opposed Motion to Dismiss Plaintiffs’

   Second Amended Complaint (Doc. No. 13), filed June 3, 2021. Therefore, default

   judgment is not appropriate. Upon due consideration, it is

          ORDERED:

          Plaintiffs’ Memorandum of Law to Support Request to the Clerk for

   Default Judgment Auth: Fed. R. C. P. 55(b)(1) (Doc. No. 15) is DENIED.2

          DONE AND ORDERED in Jacksonville, Florida on August 10, 2021.




   keh
   Copies to:
   Counsel of Record
   Pro Se Parties

          2      “[A] magistrate judge ha[s] authority to deny [a] motion for default judgment.”
   Franklin v. Parnell, 461 F. App’x 823, 825 n.2 (11th Cir. 2011) (citing 28 U.S.C. § 636(b)(1)(A));
   see also Baker v. Warner / Chappell Music, Inc., No. 14-cv-22403, 2015 WL 1534522, at *1 n.1
   (S.D. Fla. Apr. 6, 2015) (unpublished) (finding same) (citations omitted).


                                                 -2-
